ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 19 March 2021 for the application filed 15 June 2018 which claims priority to PCT/RO2016/000026 filed 16 December 2016 which claims foreign priority to ROA 2015 01021 filed 18 December 2015.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicants representative during the interview conducted 23 March 2021.  Claims 1-45 have been cancelled and claims 46-63 as follows are replacing the previous claim set: 
Claims:
46. An aircraft of an aerodyne type with vertical takeoff and landing capability comprising: 
an aerodynamic, symmetrical circular body (1), 
at least four vertical propellers (3a), (3b), (3c), (3d) arranged symmetrically to a central vertical axis of the body (1) and also to a predetermined flight axis and to a transverse axis of the body (1), a first set of propellers (3a) and (3c) of the at least four vertical propellers having a same direction of rotation, and a second set of propellers (3b) and (3d) of the at least four propellers having a same direction of rotation opposite to the direction of rotation of the first set of propellers (3a) and (3c), at least two horizontal shrouded propellers (4) with opposite rotation directions, placed symmetrically parallel to the predetermined flight axis and on either side of the predetermined flight axis: 

an inner stiffening platform (2) located on a chord of an aerodynamic profile which supports components of the aircraft; 
the at least two horizontal shrouded propellers and the at least four vertical propellers being bidirectional and configured to rotate in both directions being driven by restartable thermal engines, electric engines, or a combination thereof;
a plurality of vectored nozzles (5) each having a jet, one for each horizontal shrouded propeller (4), the plurality of vectored nozzles (5) providing a vectored orientation of the jets of the horizontally shrouded propellers (4) for yaw, roll, pitch and braking of the aircraft;  
a power supply (6) including electric accumulators or, one or more fuel cells, the power supply (6) configured to provide electricity necessary to operate all the engines and electrical and electronic devices on board; 
an electronic control and management of flight module (7); 
the aircraft driven by a pilot on board the aircraft or by a pilot seated on the ground by a radio remote control (10).
47. The aircraft according to claim 46 wherein the body (1) has an aerodynamic profile defined by an arbitrary frame s(x) in a unit chord [0,1] and a positive differentiable function g(x) on an interval, which is a half-thickness of the aerodynamic profile, the aerodynamic profile meeting in any vertical section the following two conditions: 
i). a semi-thickness is tangential to a skeleton in a leading edge and a run edge; and 
ii). the aerodynamic profile is bidirectional and symmetrical to an axis perpendicular to a middle of the chord s(x) = s(1-x) and g(x) = g(1-x).
48. The aircraft according to claim 46 further comprising: 
a bidirectional transverse propeller (19) positioned within the body (1) and placed in a horizontal plane perpendicular to the predetermined flight axis passing through the axis of symmetry of the aircraft, the bidirectional transverse propeller (19) including: 

49. The aircraft according to claim 46 further comprising: 
two three-dimensionally steerable individual propellers (22) and (23) arranged symmetrically in a horizontal plane from a center of the body (1) on the transverse axis and perpendicular to the predetermined flight axis, positioned laterally outside the body (1).
50. The aircraft according to claim 46 further comprising: 
two three-dimensional steerable rocket engines arranged symmetrically in a horizontal plane from a center of the body (1) on the transverse axis perpendicular to the predetermined flight axis, positioned laterally outside the body (1).
51. The aircraft according to claim 46 further comprising:
a maneuvering system, the maneuvering system including: 
two horizontal bidirectional propellers (24a) placed in a horizontal plane arranged symmetrically parallel to the transverse axis, a first horizontal bidirectional propeller of the two horizontal bidirectional propellers positioned on a first lateral side of the transverse axis; and 
a second horizontal bidirectional propeller of the two horizontal bidirectional propellers positioned on a second lateral side of the transverse axis.
52. The aircraft according to claim 46 further comprising: 
a restartable rocket engine (r) paired with an engine of a propeller.
53. The aircraft according to claim 46 wherein the electronic control and flight management module (7) comprises: 
two pilot units, a first pilot unit (15) of the two pilot units managing a hovering position of the aircraft in a quadcopter mode obtained by using the at least four vertical propellers (3), and a second pilot unit (16) of the two pilot units configured to manage command of the at least two horizontal propellers (4) and the plurality of vector nozzles (5), the first pilot unit and the second pilot unit being located in a center of symmetry of the aircraft and positioned along the 
54. The aircraft according to claim 46 wherein, in order to perform flight maneuvers, two pairs of bidirectional horizontal maneuvering propellers (24a) and (24b) and the at least four vertical propellers (3) are actuated.
55. The aircraft according to claim 46 wherein the body (1) has a changeable shape, the body comprising: 
a fixed board (45), a first spherical cap (47) of a soffit, a second spherical cap (46) of an upper surface, and an actuator of the first spherical cap and the second spherical cap fixed to the inner platform (2), the actuator configured to move the first spherical cap and the second spherical cap concurrently or independently up and down to change the shape of the upper surface or a shape of the soffit, the first spherical cap and the second spherical cap configured to slide under the fixed board; wherein 
a contact portion (k) is covered on an outside of the body with an extendable material.
56. The aircraft according to claim 55 wherein the fixed board is made from an elastically deformable material with a plurality of zigzag cut edges.
57. The aircraft according to claim 46 further comprising: 
a maneuvering system in a horizontal plane, the maneuvering system including: 
two pairs of bidirectional horizontal maneuvering propellers (24a) and (24b) placed inside the body (1), a first pair (24a) of the two pairs of bidirectional horizontal maneuvering propellers being arranged horizontally symmetrically parallel to the transverse axis; and 
a second pair (24b) of the two pairs of bidirectional horizontal maneuvering propellers being placed in a same horizontal plane symmetrically parallel to the predetermined flight axis.
58. The aircraft according to claim 57 further comprising: 
four vertical maneuver propellers (25) arranged vertically and perpendicular to the predetermined flight axis on the transverse axis, each of the four vertical maneuver propellers (25) being placed in a proximity of each of the bidirectional horizontal maneuvering propellers (24).
59. The aircraft according to claim 58 wherein the four vertical maneuver propellers (25) are arranged in an X, and the four vertical maneuver propellers have centers of rotation on a same radius as the at least four vertical propellers (3).
60. A method of operating an aircraft of an aerodyne type with vertical takeoff and landing capability comprising:
tilting towards a flight direction of a control and flight management module (7) with a desired angle (α) related to an inner platform (2) of the aircraft to achieve an angle of incidence of the aircraft;
orienting a plurality of vector nozzles (5) in a same horizontal direction to achieve a yaw movement during flight;
orienting the plurality of vector nozzles (5) vertically in contrary directions to achieve a roll movement;
orienting the plurality of vector nozzles (5) in a same vertical direction to achieve a pitch movement; and 
transitioning to a cruise flight by increasing a thrust of a plurality of horizontal propellers (4) until a body (1) of the aircraft generates a lifting force greater than a weight of the aircraft weight.
61. The method according to claim 60, further comprising: 
braking the aircraft by increasing the angle of incidence of the aircraft by at least one of: 
a simultaneous vertical upward movement of the plurality of vector nozzles (5); 
reversing a direction of rotation of a plurality of horizontal propellers (4) or reversing a direction of rotation of a plurality of horizontal maneuver propellers (24b).
62. The method according to claim 60, further comprising: 
operating a bidirectional propeller (19) in a first direction or an opposite second direction while maintaining a plurality of nozzles (20) and (21) in a neutral position to achieve a translation movement in a horizontal plane; 
operating the bidirectional propeller (19) in the first direction or the second direction and orienting the plurality of nozzles (20) and (21) vertically at equal angles, but oriented in opposite directions, to achieve the roll movement; 
operating the bidirectional propeller (19) in the first direction or the second direction and orienting the plurality of nozzles (20) and (21) horizontally at equal angles, but oriented in opposite directions, to achieve the yaw movement; and 
orienting the plurality of vector nozzles (20) and (21) and a transverse bidirectional propeller (19) forward to provide a braking maneuver.
63. The method according to claim 60, wherein the aircraft is provided with two individual three-dimensionally steerable propellers (22) and (23) or two rocket engines, symmetrically disposed in a horizontal plane of the body (1) on a transverse axis and perpendicular to an axis of flight and positioned laterally outside a body (1) of the aircraft, the method further comprising: 
operating one of a first propeller (22) or a second propeller (23) with each of the first propeller and the second propeller in a neutral position to achieve a translational motion in a horizontal plane;
concomitantly operating the first propeller and the second propeller oriented in a vertical plane in a desired direction to achieve a roll movement in a first direction or a second direction opposite the first direction; 
concomitantly operating the first propeller and the second propeller oriented in the horizontal plane in a desired direction to achieve a turning movement in the first direction or the second direction; 
orienting the first propeller and the second propeller vertically in a same direction and with a same angle to achieve a vertical translation movement; or 
orienting the first propeller and the second propeller in a same plan and the same angle in opposite directions of movement to achieve a braking maneuver.
Response to Arguments
Applicant’s arguments, see pages 10-20, filed 19 March 2021, with respect to claims 1, 2, 13-21, 24-26, and 4-45 have been fully considered and are moot in view of the new set of claims by Examiner’s amendment.  The previous rejections the claims are withdrawn as the claims have been replaced. 
Allowable Subject Matter
Claims 46-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 46, the prior art of record fails to disclose or teach “an aerodynamic, symmetrical circular body (1), at least four vertical propellers (3a), (3b), (3c), (3d) arranged symmetrically to a central vertical axis of the body (1) and also to a predetermined flight axis and to a transverse axis of the body (1), a first set of propellers (3a) and (3c) of the at least four vertical propellers having a same direction of rotation, and a second set of propellers (3b) and (3d) of the at least four propellers having a same direction of rotation opposite to the direction of rotation of the first set of propellers (3a) and (3c), at least two horizontal shrouded propellers (4) with opposite rotation directions, placed symmetrically parallel to the predetermined flight axis and on either side of the predetermined flight axis: a landing gear (9), which aims to promote contact between the aircraft and ground, wherein the aircraft comprises: an inner stiffening platform (2) located on a chord of an aerodynamic profile which supports components of the aircraft; the at least two horizontal shrouded propellers and the at least four vertical propellers being bidirectional and configured to rotate in both directions being driven by restartable thermal engines, electric engines, or a combination thereof; a plurality of vectored nozzles (5) each having a jet, one for each horizontal shrouded propeller (4), the plurality of vectored nozzles (5) providing a vectored orientation of the jets of the horizontally shrouded propellers (4) for yaw, roll, pitch and braking of the aircraft;  a power supply (6) including electric accumulators or, one or more fuel cells, the power supply (6) configured to provide electricity necessary to operate all the engines and electrical and electronic devices on board; an electronic control and management of flight module (7); the aircraft driven by a pilot on board the aircraft or by a pilot seated on the ground by a radio remote control (10” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 46 is neither anticipated nor made obvious by the prior art of record.  Claims 47-59 depend from claim 46 and are therefore also found allowable.
Regarding Claim 60, the prior art of record fails to disclose or teach “tilting towards a flight direction of a control and flight management module (7) with a desired angle (α) related to an inner platform (2) of the aircraft to achieve an angle of incidence of the aircraft; orienting a plurality of vector nozzles (5) in a same horizontal direction to achieve a yaw movement during flight; orienting the plurality of vector nozzles (5) vertically in contrary directions to achieve a roll movement; orienting the plurality of vector nozzles (5) in a same vertical direction to achieve a pitch movement; and transitioning to a cruise flight by increasing a thrust of a plurality of horizontal propellers (4) until a body (1) of the aircraft generates a lifting force greater than a weight of the aircraft weight” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 60 is neither anticipated nor made obvious by the prior art of record.  Claims 61-63 depend from claim 60 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/24/2021